Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 10/13/2021 and 12/02/2021 are acknowledged. According to the Amendments to the claims, Claims 1, 7, 15, 17 and 20 has /have been amended, Claim 6 has /have been cancelled.  Accordingly, Claims 1-5 and 7-20 are pending in the application with Claims 9-11 previously withdrawn.  An action on the merits for Claims 1-5 and 7-20 are as follow.  

Rejoinder
Claims 1-5, 7-8 and 12-20 are allowable.  Claims 9-11 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP §821.04(a), the restriction requirement between inventions of different species as set forth in the Office action mailed on 02/14/2020, is hereby withdrawn and Claims 9-11 are hereby rejoined and fully examined for patentability under 37CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the in re Ziegier, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 and 7-20 are allowed.
With respect to Independent Claim 1, the closest prior art references of record Fryshman (US 2015/0319812 A1) in view of Koch (US 2012/0227542 A1) disclose a self-stirring induction system as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “each ferromagnetic element in the plurality of ferromagnetic elements includes a transmitter configured to transmit an identifier that uniquely identifies the ferromagnetic element”, and there is no motivation found to further modify the prior art to obtain the claimed limitations; as such, Claim 1 are allowed.  With respect to Claims 2-5 and 7-14, the dependency on Claim 1 makes them allowable.
With respect to Independent Claim 15, the closest prior art references of record Fryshman (US 2015/0319812 A1) in view of Koch (US 2012/0227542 A1) disclose a method for self-stirring as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “receiving, by the controller and from a transmitter of a ferromagnetic element, a unique identifier that uniquely identifies the ferromagnetic element within a plurality of ferromagnetic elements”, and there is no motivation found to further modify the prior art to obtain the With respect to Claims 16-20, the dependency on Claim 14 makes them allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761